Case 2:19-cv-07225-FMO-KK Document 16 Filed 04/17/20 Page 1 of 1 Page ID #:1964




  1
  2
  3
  4
  5
  6
                              UNITED STATES DISTRICT COURT
  7
                           CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    PEDRO NAVARRO,                               Case No. CV 19-7225-FMO (KK)
 11                              Petitioner,
 12                        v.                       ORDER ACCEPTING FINDINGS
                                                    AND RECOMMENDATION OF
 13    M. JOHNSON, Warden,                          UNITED STATES MAGISTRATE
                                                    JUDGE
 14                              Respondent.
 15
 16
 17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
 18   Habeas Corpus, the records on file, and the Report and Recommendation of the
 19   United States Magistrate Judge. No objections have been filed. The Court accepts
 20   the findings and recommendation of the Magistrate Judge.
 21         IT IS THEREFORE ORDERED that Judgment be entered (1) denying the
 22   Petition for a Writ of Habeas Corpus; and (2) dismissing this action with prejudice.
 23
 24   Dated: April 17, 2020                                 /S/
                                               HONORABLE FERNANDO M. OLGUIN
 25                                            United States District Judge
 26
 27
 28
